                                         Case 4:20-cv-05640-YGR Document 371 Filed 03/02/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                    Case No. 4:20-cv-05640-YGR
                                   8                  Plaintiff,                              PRETRIAL ORDER NO. 1
                                   9            vs.

                                  10     APPLE INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          TO ALL PARTIES AND COUNSEL OF RECORD:
                                  14          On Monday, March 1, 2021, the Court held a regularly-scheduled pretrial conference.
                                  15   Considering the parties’ case management statement, arguments of counsel, the prior
                                  16   communications to the Court, and good cause appearing, the Court issues the orders set forth
                                  17   below. Certain logistical changes have been made given the Court’s further reflection:
                                  18          1. The bench trial in this matter scheduled for Monday, May 3, 2021 is confirmed. Given
                                  19              the ongoing COVID-19 pandemic, the precise format of the bench trial remains
                                  20              uncertain. At a minimum, the bench trial shall proceed by way of Zoom platform.
                                  21              Public access shall be by way of telephone access; video access is not an option for
                                  22              evidentiary proceedings including trials.
                                  23                   That said, the Court is hopeful that it will be able to accommodate a safe, in-person
                                  24              bench trial with significant precautions including physical barriers and limiting the
                                  25              number of individuals who will be present in the courtroom. Parties shall meet and
                                  26              confer regarding any additional protocols that they would like the Court to consider.
                                  27              To shorten the number of trial days necessary to complete the bench trial, the Court
                                  28              adjusts the trial schedule as follows:
                                       Case 4:20-cv-05640-YGR Document 371 Filed 03/02/21 Page 2 of 4




                                   1                    8:00 am – 8:15 am – non-evidentiary trial matters, if necessary

                                   2                    8:15 am – 10:15 am (then a 20-minute break)

                                   3                    10:35 am - 12:35 pm (then a 40-minute break)

                                   4                    1:15 pm – 3:15 pm

                                   5             In addition, unless otherwise ordered, trial shall proceed Monday through Friday.

                                   6         This too will decrease the number of days for those traveling from out-of-town. The

                                   7         Court may have some unavoidable conflicts but will give the parties advanced notice.

                                   8      2. With respect to the Proposed Findings of Fact and Conclusions of Law due on April 7,

                                   9         2021, the following requirements shall be followed:

                                  10             a. The parties shall have a caption page with signature and include the document

                                  11                as an attachment. The attachment shall be formatted in Word without pleading

                                  12                lines and a courtesy copy shall be sent to the Court. Each paragraph and page
Northern District of California
 United States District Court




                                  13                shall be numbered. A table of contents for some organizing chart would be

                                  14                appreciated.

                                  15             b. With respect to the proposed Findings of Fact, each fact shall include the

                                  16                witness or document(s) which will be proffered to establish the finding.

                                  17             c. With respect to the proposed Conclusions of Law, each shall be segregated by

                                  18                claim. For brevity, the parties should indicate whether a claim rises and falls

                                  19                with other claim, and cross reference where appropriate.

                                  20             d. Within seven days of the conclusion of the bench trial, the parties shall file a

                                  21                redlined version of the proposed Findings of Fact indicating what was actually

                                  22                proved and the record references and the corollary Conclusions of Law.

                                  23      3. Third-Party Vendor: Under all circumstances, the bench trial will include a Zoom

                                  24         component. To facilitate the Zoom-aspect of the bench trial, the parties shall

                                  25         investigate the joint use of a third- party trial vendor to manage pretrial preparations of

                                  26         witnesses, witness participation, document management, and unlimited telephone

                                  27         access. If applicable, the parties may propose a pretrial order to govern the

                                  28         management of the third-party trial vendor.
                                                                                    2
                                       Case 4:20-cv-05640-YGR Document 371 Filed 03/02/21 Page 3 of 4




                                   1      4. Standing Order: With respect to the Court’s Standing Order Re: Pretrial Instructions

                                   2         in Civil Cases, and in light of the other filings ordered in this case, the parties are

                                   3         relieved of the filing requirements in paragraphs 2.a; 2.b.ii; 2.c; 2.d; 2.f-2.h; 3.f-3.i; and

                                   4         6.i. The Court will not rule on disputes regarding deposition designations prior to trial.

                                   5      5. Exhibits: With respect to the Copies of Exhibits to the Court (¶ 6.h), the parties need

                                   6         only send one physical set as directed in advance and shall include an electronic

                                   7         version.

                                   8             During trial, each party shall deliver to the courtroom deputy, a physical copy of

                                   9         exhibits admitted the prior day. Each exhibit shall be in a manila folder which shall be

                                  10         labeled. Responsibility for delivering the exhibit shall be with the party who offered

                                  11         the exhibit for admission.

                                  12      6. Transcripts: If transcripts will be requested during or immediately after the trial,
Northern District of California
 United States District Court




                                  13         arrangements must be made with the Court Reporter Coordinator (Telephone No. 510-

                                  14         637-3534) at least three weeks prior to the commencement of the trial.

                                  15      7. Witness Lists and Witnesses at Trial: The Court advances the deadline for the filing

                                  16         of tentative lists of witnesses.

                                  17             Plaintiff shall serve its tentative list of witnesses in the form ordered in the Court’s

                                  18         Standing Order ¶ 3.b. by March 12, 2021 and provide defendant with an editable

                                  19         version. The document shall identify whether the person will be testifying live or will

                                  20         be requesting leave to testify remotely.

                                  21             Defendant shall serve (i) its tentative list in the form ordered in the Court’s

                                  22         Standing Order ¶ 3.b. by March 16, 2021 and (ii) an annotated version of plaintiff’s

                                  23         list showing its estimation of cross-examination. The document shall identify whether

                                  24         the person will be testifying live or will be requesting leave to testify remotely.

                                  25             Plaintiff shall serve (i) any supplemental list in the form ordered in the Court’s

                                  26         Standing Order ¶ 3.b. by March 18, 2021 and provide defendant with an editable

                                  27         version and (ii) an annotated version of defendant’s list showing its estimation of cross-

                                  28         examination. The document shall identify whether the person will be testifying live or
                                                                                     3
                                         Case 4:20-cv-05640-YGR Document 371 Filed 03/02/21 Page 4 of 4




                                   1             will be requesting leave to testify remotely.

                                   2                 By March 19, 2021, each party shall file a single list of witnesses which includes

                                   3             all the information Court’s Standing Order ¶ 3.b. gathered from the earlier exchanges.

                                   4             To the extent that the parties agree a witness should testify remotely, the list should so

                                   5             state.

                                   6         8. The party presenting evidence shall give the other party 24 hours written notice of the

                                   7             witnesses to be called unless otherwise agreed upon by the parties themselves. For

                                   8             witnesses on a Monday, written notice shall be provided by the prior Saturday at noon.

                                   9             The parties are admonished that use of trial time is critical given the limited resources

                                  10             of the Court. All parties must have witnesses ready and available to testify. If the

                                  11             party presenting evidence does not have a witness ready to be called once a prior

                                  12             witness steps down, that party may be deemed to have rested its case. Further, and as
Northern District of California
 United States District Court




                                  13             explained, time does not stop while waiting for witnesses to arrive in Court. Witnesses

                                  14             may be taken out of order upon stipulation or with leave of Court provided that the

                                  15             circumstances giving rise to such an accommodation are promptly called to the

                                  16             attention of opposing counsel and the Court.

                                  17         9. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to

                                  18             conduct themselves at all times – on or off the record – in a professional and courteous

                                  19             manner during trial. Do NOT approach other parties’ witnesses without permission.

                                  20             You may approach your own non-hostile witnesses without permission

                                  21         10. The next pretrial conference shall be Friday, March 26, 2021 at 9:30 a.m. via the

                                  22             Zoom platform.

                                  23         IT IS SO ORDERED.

                                  24

                                  25   Dated: March 2, 2021
                                                                                                  YVONNE GONZALEZ ROGERS
                                  26                                                             UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                        4
